Name: Second Commission Directive 83/191/EEC of 30 March 1983 adapting to technical progress Annexes II, III, IV and V to Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products
 Type: Directive
 Subject Matter: chemistry;  iron, steel and other metal industries;  European Union law
 Date Published: 1983-04-26

 Avis juridique important|31983L0191Second Commission Directive 83/191/EEC of 30 March 1983 adapting to technical progress Annexes II, III, IV and V to Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products Official Journal L 109 , 26/04/1983 P. 0025 - 0027 Spanish special edition: Chapter 15 Volume 4 P. 0124 Portuguese special edition Chapter 15 Volume 4 P. 0124 Finnish special edition: Chapter 13 Volume 12 P. 0171 Swedish special edition: Chapter 13 Volume 12 P. 0171 SECOND COMMISSION DIRECTIVE of 30 March 1983 adapting to technical progress Annexes II, III, IV and V to Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products (83/191/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 76/768/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to cosmetic products (1), as last amended by Directive 82/368/EEC (2), and in particular Article 8 (2) thereof, Whereas, on the basis of studies carried out, the barium, strontium and zirconium lakes, salts and pigments of a limited number of colouring agents may be authorized; Whereas, on the basis of existing scientific knowledge, the use of 6-methylcoumarin in cosmetic products may be authorized subject to certain conditions; Whereas to safeguard public health, measures should be adopted in respect of silver nitrates; Whereas, on the basis of information received, certain complexes of zirconium may be provisionally authorized as antiperspirants subject to certain conditions; Whereas the French and Italian versions of the Annexes to Directive 76/768/EEC contain typographical errors that should be corrected; Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee for the Adaptation to Technical Progress of the Directives on the Removal of Technical Barriers to Trade in the Cosmetic Products Sector, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 76/768/EEC is hereby amended as follows: 1. In Annex II, the wording relating to substance No 46 is replaced by the following: "46. Barium salts, with the exception of barium sulphate, barium sulphide under the conditions laid down in Annex III, Part 1, and lakes, salts and pigments prepared from the colouring agents listed with the reference (5) in Annex III, Part 2 and Annex IV, Part 2." 2. The following is added to Part 1 of Annex III: >PIC FILE= "T0023070"> (1) OJ No L 262, 27.9.1976, p. 169. (2) OJ No L 167, 15.6.1982, p. 1. 3. Part 2 of Annex III is amended as follows: - the following colour index numbers are deleted: 15 630 : 1 (Ba) 15 630 : 3 (Sr) 15 865 : 3 (Sr); - delete "(Ba)" in "45 170 : 1 (Ba)"; - reference (5) is inserted after the following colour index numbers: >PIC FILE= "T0023071"> - the following footnote is added: "(5) The insoluble barium, strontium and zirconium lakes, salts and pigments of these colouring agents shall also be permitted. They must pass the test for insolubility which will be determined by the procedure laid down in Article 8." 4. The following is added to Part 1 of Annex IV: >PIC FILE= "T0023072"> 5. Part 2 of Annex IV is amended as follows: - the following colour index number is deleted: 15 585 : 1 (Ba) - reference (5) is inserted after the following colour index number : 27 290 - the following footnote is added: "(5) The insoluble barium, strontium and zirconium lakes, salts and pigments of these colouring agents shall also be permitted. They must pass the test for insolubility which will be determined by the procedure laid down in Article 8." 6. Part 3B of Annex IV is amended as follows: - under the heading "Violets, browns, blacks and whites", "Disperse violet 23" is replaced by "60 724". 7. In Annex V the wording relating to substances numbers 5 and 6 is replaced by: " 5. Strontium and its compounds, with the exception of strontium sulphide under the conditions laid down in Annex III, Part 1, and of strontium salts, lakes and pigments of the colouring agents listed with reference (5) in Annex III, Part 2, and in Annex IV, Part 2. 6. Zirconium and its compounds, with the exception of the complexes under reference number 7 in Annex IV, Part 1, and of zirconium lakes, salts and pigments of colouring agents listed with reference (5) in Annex III, Part II, and in Annex IV, Part 2. " Article 2 1. The French version of Annex IV, Part 1, to Directive 76/768/EEC is corrected as follows: - in column d, relating to the substance designated by the reference number 4, read "35 %" instead of "3,5 %"; - in column b, relating to the substance designated by the reference number 5, the word between brackets must read. "Tribromsalan" and not "Tribomsalan". 2. In the Italian version, footnote (3) to Annex III, Part 1, and to Annex IV, Part 2, to Directive 76/768/EEC should read as follows: "(3) Sono ammessi anche le lacche o i sali di tali coloranti che contengono sostanze non vietate dall'allegato II o non escluse dal campo di applicazione della direttiva in base all'allegato V." Article 3 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 31 December 1984. They shall forthwith inform the Commission thereof. Article 4 This Directive is addressed to the Member States. Done at Brussels, 30 March 1983. For the Commission Karl-Heinz NARJES Member of the Commission